DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 8/3/2022. In particular, claim 1 has been amended to recite an amount of from 45 to 70 wt% EVA copolymer and to recite the species of crosslinking enhancer. This presents the claims in a manner with a scope not previously examined. Thus, the following action is properly made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “wherein the polyamine is selected from…diethanolamine, disiopropanolamine, triethanolamine, tripropanolamine…” The species diethanolamine, disiopropanolamine, triethanolamine, and tripropanolamine are not polyamines, as they contain only a single amine moiety. However, it is noted that there are no prior art rejections over instant claim 5. 
Claim 11 recites a foaming composition comprising components…wherein the weight percentages of all components add up to 100% by weight.” Claim 11 is indefinite because it is unclear whether the claim is intended to be open to additional components due to the ‘comprising’ transitional phrase, or if the claim is intended to be closed to additional component due to the ‘wherein the weight percentages of all components add up to 100% by weight.’ Therefore, claim 11 and all dependent claims are indefinite.
For the purpose of the instant Office Action, the claim is interpreted to be open to additional components beyond the ones recited in the claim, and that all the components of a prior art composition, including those not recited by the claim, must add up to 100 wt%.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dobashi (US 2009/0239962).
Dobashi teaches expandable compositions (abstract) and includes examples of 50 wt% ethylene/vinyl acetate/maleic anhydride terpolymer (corresponding to the claimed (a) EVA copolymer), 1.3 wt% 1,3-bis-(tbutylperoxy-isopropyl)benzene (corresponding to the claimed (c) peroxide compound), 0.1 wt% antioxidant (corresponding to the claimed (f) primary antioxidant), 0.6 wt% an amine curing agent (Fujicure FXR-1090FA, an epoxy-amine adduct) (corresponding to the claimed (d) polyamine), p,p’-oxybis(benzylesulfonyl)hydrazide and azodicarbamide (corresponding to the claimed (b) foaming agent) (¶ 69, Table 1). It is noted while Dobashi teaches a terpolymer of ethylene/vinyl acetate/maleic anhydride, this falls in the scope of the claimed ethylene-vinyl acetate copolymer because both ethylene and vinyl acetate are present in the terpolymer and a terpolymer is a species of copolymer. 
Dobashi teaches the composition contains a small amount, 0.1-5 wt%, of a monomer such as trimethylolpropane trimethacrylate (¶ 40) (corresponding to the claimed (e) crosslinking enhancer). This amount overlaps the claimed amounts of 0.1-3wt% (claims 1, 11, and 20) and 1-2 wt% (claim 12).
Dobashi teaches the amine curing agent includes polyamines (¶ 22-23). The instant specification at pg. 6, ¶ 27 states Fujicure FXR-1090FA is an example of a polyamine.
Dobashi teaches additives may be added such as fillers, waxes (¶ 41) where the amount of filler is less than 10 wt% (¶ 44).
Dobashi teaches the amount of blowing agent is 5-20 wt% (¶ 31) which overlaps the claimed range.
Dobashi teaches an additional thermoplastic polymer may be present, including ethylene vinyl acetate copolymers (¶ 38). When the first polymer is an ethylene/vinyl acetate/anhydride polymer and the second polymer is a thermoplastic ethylene vinyl acetate copolymer, the limitation of claim 20 requiring at least two ethylene/vinyl acetate copolymers is met.
Dobashi does not explicitly recite using two antioxidants.  However, it is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Lindner 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).  Also, case law holds that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Dobashi teaches antioxidants include sterically hindered phenols, thioethers and sterically hindered aromatic amines (¶ 43). It would have been obvious to one of ordinary skill in the art to combine two ingredients, such as sterically hindered phenols and thioethers, because each is targeted by the prior art to be useful for the same purpose, antioxidants. A sterically hindered phenol falls in the scope of a hindered phenolic antioxidant. A thioether falls in the scope of a sulfur containing antioxidant.
Dobashi does not teach a general range of antioxidants. However, the examples of Dobashi use 0.1 wt% antioxidant (¶ 69). Thus, when using two antioxidants (as discussed above), one of ordinary skill in the art would have been guided by the examples to use 0.1 wt% for each antioxidant, or a combination of the two which adds up to 0.1wt%, both of which fall in the range of (f) and (g) of claim 11.
Claim 20 uses the transitional phrase “consisting essentially of”. The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention.  For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See MPEP 2111.03(III).
The basic and novel characteristics of the instant specification appear to be a high volume expansion ratio. See instant specification, ¶ 1 and 6. Dobashi teaches a high degree of expansion (¶ 10, 12), and thus any additinal components taught by Dobashi do not materially affect the basic and novel characteristics of the instantly claimed invention.
Dobashi teaches amounts of materials which overlap claimed ranges. It is well settled that where prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05; In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). It would have been obvious to one of ordinary skill in the art, based on the teachings of Dobashi, to use amounts of EVA copolymer; foaming agent; peroxide compound; polyamine; trimethylolpropane trimethacrylate; antioxidant (including combinations); and filler which meet the instant claims limitations because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Dobashi (US 2009/0239962) as evidenced by the OREVAC data sheet.
The rejection discussed above is incorporated herein by reference.
Regarding claim 19, Dobashi teaches the anhydride functionalized thermoplastic is between 2 and 200 (¶ 20) and gives example, OREVAC T9318, having a melt flow index of 7 g/10 min (Table 1). OREVAC T9318 has a vinyl content of 18.5 wt% as evidenced by the OREVAC data sheet.


It is noted that there are no prior art rejections over instant claim 5. However, species recited in claim 5 are not polyamine compounds as discussed above. The closest prior art, which is that discussed above, does not disclose the specific amine compounds recited in instant claim 5 in combination with the other materials recited in instant claim 1. 

Response to Arguments
Applicant’s arguments with respect to Sehanobish in view of Hayashi have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, the new grounds of rejection of which were necessitated by Applicant’s arguments filed on 8/3/2022. 
Applicant argues that the data provided in the application discloses that the particular combination of components provides advantages not expected. Notably, Applicant argues that the claimed invention expands sufficiently across a baking window of 130-150˚C after storage for 6 months. However, Applicant has not described the data present in the instant specification; no explanation as to whether the claims are commensurate in scope with the data is present; and no discussion of the comparative data is present. Attention is directed to MPEP 716.02(b) which notes that the burden is on the Applicant to establish the results are unexpected and to explain any data. It is not clear from the data which examples are inventive and which are comparative, so it is also not clear what would be expected and why. 
Additionally, it is noted that the independent claims contain several genuses, such as ‘foaming agent,’ ‘peroxide compound,’ and ‘polyamine,’ which are not commensurate in scope with the data. The data uses two peroxides together, dicumyl peroxide and nbutyl 4,4-bis(tert-butylperoxy)valerate, to which the claims are not limited.  Then claims are open to using a single peroxide from a genus that contains thousands of species. The data uses 4,4’-oxybis(benzenesulfonyl hydrazide) as a foaming agent, which is not commensurate in scope with the genus ‘foaming agent’ which includes thousands of species. Additionally, the data uses a single polyamine, Fujicure  FXR 1090FA, which is not commensurate in scope with the genus ‘polyamine’ which includes thousands of species.
Thus, any allegations of unexpected results are not persuasive as the data has not been explained (MPEP 716.02(b)(III)) and the data is not commensurate in scope with the claimed invention (MPEP 716.02(d)).
Regarding Applicant’s argument that the prior art compositions do not teach a composition that can sufficiently expand across a baking window of 130-150˚C after storage for 6 months, it is noted that this limitation is not recited in the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that claim 11 recites “wherein the weight percentages of all components add up to 100% by weight” and alleges the prior art composition does not meet this requirement. This is not persuasive as any given composition in the prior art necessarily adds up to 100 wt% when all the components of the prior art composition are considered.
Regarding Applicant’s discussion with respect to claim 20 and the ‘consisting essentially of’ transitional phrase, Applicant is remined that he transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. " See MPEP 2111.03(III). Applicant has not articulated the basic and novel characteristics of the claimed invention, and Applicant has not shown how any given component of the prior art applied would affect the basic and novel characteristics of the instantly claimed invention. Thus, this argument is not persuasive. 
Applicant argues that claim 20 “has the additional feature ‘of at least two ethylene-vinyl acetate copolymers, different from each other,’” as argued in the paragraph bridging pages 9-10 of the Remarks filed on 8/3/2022. This is incorrect. Claim 20 does not recite that the EVA copolymers are “different from each other.”   Thus, two of the same EVA copolymer can be used, which would result in a composition being identical to one in which a single EVA copolymer is used (when it is the same as the “two” EVA copolymers which are the same as each other). Regardless, the prior art teaches two different EVA copolymers for reasons discussed above. 
For the reasons discussed above, Applicant’s arguments filed on 8/3/2022 are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766